Exhibit 10.52

THIRD AMENDMENT

TO THE MASTER SERVICES AGREEMENT

THIS THIRD AMENDMENT (“Third Amendment”), effective as of November 3, 2009 (the
“Amendment Effective Date”) is to the existing Master Services Agreement between
AAIPharma Services Corp. (assignee of AAIPharma Inc. and hereinafter referred to
as “AAIPharma”) and Sunesis Pharmaceuticals, Inc. (hereinafter the “Client”)
dated November 3, 2003 (the “Agreement”), as amended September 11, 2006 and
May 2, 2008 (respectively, the “First Amendment” and “Second Amendment”). All
capitalized terms herein shall have the same meaning as set forth in the
Agreement.

WHEREAS, AAIPharma and Client desire to modify the existing Agreement to provide
the terms and conditions upon which Client may continue to engage AAIPharma,
from time to time and agreed to by AAIPharma, to provide services for individual
projects being conducted by Client.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Third Amendment, AAIPharma and Client hereby agree to the terms and
conditions set forth below.

 

  1. Section 7.1 of the Agreement, as amended under the First Amendment, shall
he deleted and replaced in its entirety with the following:

“Unless sooner terminated in a manner herein provided, this Agreement shall
continue until December 31, 2012 (hereinafter the “Term”). The Parties may
extend or modify this Agreement by written mutual agreement at least sixty
(60) days prior to the expiration of the Term”.

 

  2. AAIPharma’s contact information in Section 8.1 of the Agreement shall be
deleted and replaced in its entirety with the following:

 

“AAI:    AAIPharma Services Corp.    2320 Scientific Park Drive    Wilmington,
North Carolina 28405    Attention: Legal Department    Fax: 910-815-2340”

Except as otherwise stated in this Third Amendment, all other terms and
conditions of the Agreement and the Second Amendment shall remain in full force
and effect.

[SIGNATURE PAGE FOLLOWS]

 

#2009-1007.3 Third Amendment to Master Services Agreement

AAIPharma / Sunesis



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
as of the Amendment Effective Date set forth above.

 

 

Sunesis Pharmaceuticals, Inc.

395 Oyster Point Boulevard, Suite 400

South San Francisco, CA 94080

 

AAIPharma Services Corp.

2320 Scientific Park Drive

Wilmington, NC 28405

LOGO [g168745ex10_52pg2a.jpg]

  By:  

LOGO [g168745ex10_52pg2b.jpg]

  By:  

LOGO [g168745ex10_52pg2c.jpg]

  Print Name:  

Eric Bjerkholt

  Print Name:   L. Lee Karras   Title:  

Sr. VP & CFO

  Title:   Chief Executive Officer   Date Signed:  

12-8-09

  Date Signed:  

12.3.09

LOGO [g168745ex10_52pg2d.jpg]

 

#2009-1007.3 Third Amendment to Master Services Agreement

AAIPharma / Sunesis